 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 1 of 35 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

QUALITY LABOR MANAGEMENT,
LLC,

             Plaintiff,
                                                  Case No. __________________
vs.
                                                  PRELIMINARY AND
SCOTT MULLEN, an individual, SK                   PERMANENT INJUNCTIVE
MULLEN CONSULTING, LLC, a                         RELIEF REQUESTED
foreign limited liability company
                                                  DEMAND FOR A JURY
             Defendants.                          TRIAL



           VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF

      Plaintiff Quality Labor Management, LLC (“Quality Labor” or “Plaintiff”),

by and through its undersigned counsel, hereby sues Defendants, Scott Mullen

(“Mullen”), and SK Mullen Consulting, LLC (“SKM”) (collectively referred to as

the “Defendants”), and seeks temporary and permanent injunctive relief against

Defendants. In support, Plaintiff states as follows:

                           NATURE OF THE ACTION

      This is an action against Quality Labor’s former representatives, Mullen and

his wholly-owned limited liability company, SKM, arising out of Defendants’ active

involvement with a direct competitor of Quality Labor, Defendants’ breaches of

several restrictive covenants, Defendants’ misappropriation of Quality Labor’s trade

secrets and other confidential and proprietary information, and Defendants’ tortious
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 2 of 35 PageID 2




interference with Quality Labor’s well-established business relationships.       As a

result, Quality Labor seeks to recover its damages and to enjoin Defendants from (a)

competing with Quality Labor within the agreed upon restricted area during the

agreed upon prescribed time period; (b) using or disclosing any of Quality Labor’s

business information, trade secrets or technological expertise that is not readily

known or available to the public including client lists, employee lists, data, records,

writing, techniques, methods, processes, or any other information, knowledge, or

intelligence relating to any aspect of Quality Labor’s business; (c) independently or

cooperatively soliciting, inducing, or encouraging any current employees,

contractors or affiliates of Quality Labor to terminate their employment/affiliation

with Quality Labor; (d) contacting, soliciting, or accepting business from any actual

or prospective clients of Quality Labor; and (e) otherwise tortiously interfering with

Quality Labor’s contractual and business relations.

                   PARTIES, JURISDICTION, AND VENUE

      1.     Quality Labor is a Florida limited liability company with its principal

place of business located at 4035 W. 1st Street, Sanford, Florida. Each of Quality

Labor’s members reside in Florida.

      2.     Mullen is an individual residing in Texas.

      3.     SKM is a Texas limited liability company with its principal place of

business located at 2220 Barlass Dr., Rockwall, Texas. According to records

maintained by the Texas Secretary of State, each of SKM’s members reside in Texas.
                                          2
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 3 of 35 PageID 3




      4.     This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because this dispute is between citizens of different states. Complete diversity exists

between Plaintiff and Defendants. Further, the amount in controversy in this action

exceeds $75,000, exclusive of interest and costs.

      5.     This court also has subject matter jurisdiction, pursuant to 28 U.S.C. §

1331 and the Federal Defend Trade Secrets Act (“FDTSA”), 18 U.S.C. §

1836(b)(1). The FDTSA vests original jurisdiction in federal courts to decide civil

cases involving misappropriation of trade secrets where, as here, “the trade secret is

related to a product or service used in, or intended for use in, interstate or foreign

commerce.” See Grow Fin. Fed. Credit Union v. GTE Fed. Credit Union, No. 8:17-

CV-1239-T-30JSS, 2017 WL 3492707, at *3 (M.D. Fla. Aug. 15, 2017).

      6.     This court has supplemental jurisdiction over Plaintiff’s state law

claims in accordance with 28 U.S.C. § 1367 because those claims are so related to

Plaintiff’s federal law claim that they form part of the same case and controversy.

      7.     This court has personal jurisdiction over Defendants because

Defendants submitted to the jurisdiction of the court by assenting to an agreement

providing that all disputes shall be litigated in either Seminole County, Florida or in

the federal court in the Middle District of Florida. Further, the court has personal

jurisdiction over Defendants because: (i) the agreement that is the subject of this

action became binding and effective upon Defendants in Florida, (ii) Defendants

directed their conduct toward the forum by providing Quality Labor with financial
                                          3
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 4 of 35 PageID 4




statements in Florida, sending payment to Quality Labor in Florida, and submitting

other documentation to Quality Labor in Florida; and (iii) Defendants caused injury

to Quality Labor within the state of Florida while providing services to Quality

Labor within the state of Florida.

      8.     Moreover, Defendants availed themselves of the forum by traveling to

Quality Labor’s headquarters in Florida to attend, among other things, budgeting

meetings, staff meetings, policy and procedure reviews, and company-wide holiday

gatherings, between 2013 and 2020. Mullen specifically travelled to Florida in or

around 2013 to discuss and negotiate the terms of a contemplated agreement with

Quality Labor.

      9.     Venue is proper in this court pursuant to Section 21 of the Agreement,

as defined herein.

                           FACTUAL BACKGROUND

A.    Quality Labor

      10.    Founded in 2008, Quality Labor has developed a high-end, professional

skilled service company that partners with clients from across the United States in

need of skilled staff. Quality Labor fulfills the needs of its clients, from various

industries, by utilizing innovative software, trained staff and years of business

acumen.




                                         4
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 5 of 35 PageID 5




      11.    Specifically, Quality Labor provides workforce management to its

clients in a wide array of industries, including: construction, industrial, energy,

stevedoring and telecommunications.

      12.    Annually, Quality Labor conducts business with hundreds of clients

located around the United States. Quality Labor has a particularly well established

business practice in Texas, servicing areas throughout the state via its offices located

in Houston, Dallas and Austin since 2013.

      13.    To serve its clients, Quality Labor employs thousands of skilled

laborers (referred to by Quality Labor as “Team Members”), annually.

      14.    In its more than 13 years of operation, Quality Labor invested

significant monetary and other resources to develop, among other things, its

confidential and proprietary pricing, business know-how, client lists, and Team

Member lists.

      15.    Specifically, Quality Labor has developed valuable, proprietary

databases of information documenting important, non-public information regarding

its clients, employees, and Team Members. Quality Labor stores this information,

along with its other confidential business information, on its electronic servers,

which can only be accessed with a Quality Labor log-in and password.

      16.    Quality Labor provides certain of its employees with individual

credentials to access Quality Labor’s servers. Access is limited based upon region—


                                           5
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 6 of 35 PageID 6




meaning that only employees working in Texas have access to information related

to Texas business operations.

      17.    As stated, Quality Labor maintains a comprehensive client list for each

region in which Quality Labor operates.        Quality Labor’s client list contains

confidential and proprietary information that is not readily available to the public.

For example, Quality Labor’s client list includes the bill rate and pay rate that each

client is willing to pay for a given job. Further, Quality Labor’s client list includes

the contact information (name and direct phone number, often including a cell phone

number) for the primary decision-maker of each client. Lastly, Quality Labor’s

client list includes notes describing Quality Labor’s intel on each of its client’s

businesses and preferences, as acquired through Quality Labor’s several years of

experience working with a given client.

      18.    Quality Labor also maintains a comprehensive list of its Team

Members. This list includes detailed, nonpublic information on each of Quality

Labor’s Team Members that Quality Labor has acquired over its years of employing

said Team Members.       Specifically, the list includes names, contact information

(including direct cell phone numbers), job rate, pay rate, job site address, job site

supervision, list of skills, E-Verify information and drug test results for each Team

Member. Most importantly, the Team Member list includes notes regarding any

given Team Member’s history—such as, whether a specific client approved or

disapproved of the specific Team Member’s work.
                                          6
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 7 of 35 PageID 7




      19.    Quality Labor’s Texas-based client list and Team Member list are

stored in Microsoft Excel spreadsheets on Quality Labor’s electronic server, and

they can only by employees with log-in credentials. Moreover, each region is able

to view the confidential information described above that is applicable to that region.

Because Defendants served as the Area Representative throughout Texas,

Defendants had full access to Quality Labor’s confidential information relating to

Texas.

      20.    Quality Labor exercises reasonable measures to ensure the continuing

confidentiality of its trade secrets and confidential information. To that end, Quality

Labor utilizes non-disclosure, non-competition, and non-solicitation agreements,

which are necessary and reasonable to protect its legitimate business interests.

      21.    Each member of Quality Labor’s professional staff is required to sign a

non-disclosure agreement as a prerequisite to employment with Quality Labor. In

other words, each employee with access to Quality Labor’s server signed a non-

disclosure agreement.

      22.    As a further condition of employment with Quality Labor, each

employee, independent contractor and/or Team Member is required to sign an

Employee Handbook Acknowledgement and Receipt form, acknowledging that it is

the employee/contractor’s responsibility to read and comply with the policies

contained in the handbook and any revisions thereto.


                                          7
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 8 of 35 PageID 8




      23.    The Employee Handbook directs Quality Labor’s workers to maintain

the confidentiality of all information relating to Quality Labor’s clients and their

businesses and not to disclose such information to external parties or even to other

employees without a “need to know.”

      24.    Each year, Quality Labor spends hundreds of thousands of dollars on

travel and expenses of officers, sales personnel, and other employees in support of

establishing and maintaining goodwill with its clients. For example, in 2020 alone,

Quality Labor spent over $600,000 reimbursing operations, travel and other

expenses incurred by Texas representatives in connection with Quality Labor

business.

      25.    Quality Labor’s trade secrets are utilized not only in Texas, but across

the United States in furtherance of Quality Labor’s business operations.

B.    The Area Representative Agreement

      26.    To best serve its clientele, Quality Labor appoints an “area

representative” to manage certain regions where Quality Labor operates.

      27.    Before 2013, Quality Labor serviced clients in Texas, but did not have

a physical office in Texas. Quality Labor recognized the need for expansion to better

service its already established client relationships.

      28.    In February of 2013, in an effort to strengthen its presence in Texas,

Quality Labor entered into an Area Representative Agreement with Mullen,

appointing Mullen as an Area Representative for Quality Labor throughout the State
                                           8
 Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 9 of 35 PageID 9




of Texas.1 Mullen’s duties included, but were not limited to, recruiting members to

Quality Labor’s staff, soliciting clients, accepting and filling clients’ orders, and

assigning said staff on Quality Labor’s behalf only under the designated service

name of Quality Labor and no other name unless otherwise specifically directed in

writing by Quality Labor.

       29.      The 2013 Agreement was subsequently updated on December 16, 2015

(hereinafter, the “Agreement”).2 Pursuant to the Agreement, Mullen and SKM

became the collective Area Representative for Texas.

       30.      Defendants expressly agreed that during the term of the Agreement and

for a period of twenty-four (24) months from the date of termination of the

Agreement, they would not reproduce, remove, nor disclose Quality Labor’s

business information, trade secrets, or technological expertise (the “Confidential

Information”). Ex. A, § 12(e). The Confidential Information expressly includes, but

is not limited to, client contact information, trade secrets, customer lists, vendor lists,

identity of any customer, data, records, writing, techniques, methods, processes,

know-how, computer software programs, or any other information, knowledge, or

intelligence relating to any aspect of Quality Labor’s business. Id.



       1
        A true and correct copy of the 2013 Area Representative Agreement is attached hereto as
Exhibit A.
       2
           A true and correct copy of the December 16, 2015 update is attached hereto as Exhibit
B.

                                                9
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 10 of 35 PageID 10




      31.    Defendants further agreed that for a period of twenty-four (24) months

from the date of termination of the Agreement, neither Defendants nor their agents,

employees, managers and/or other affiliates would, directly or indirectly, own,

operate, manage, join, control, participate in the ownership, management, operation,

or control of, or be paid or employed by, or otherwise be associated with an entity

or person engaged in a business similar to or in any way in competition with Quality

Labor’s business in the State of Texas. Ex. A, § 12(f).

      32.    Pursuant to the Agreement, Quality Labor advanced 100% of the start-

up costs for Quality Labor’s Texas operation. In accordance with the Agreement,

Defendants assembled professional staff to aid in managing Quality Labor’s Texas

branch. Defendants hired Jessica Galvan (“Galvan”) as operations manager and lead

recruiter. Defendants added Mullen’s wife, sister and father to the staff, as well. In

2014, Defendants also hired Mullen’s brother—Steven Mullen (“Steve Mullen”)—

to manage sales for Quality Labor’s Houston office.

      33.    Between 2013 and 2020, Defendants utilized Quality Labor’s resources

and aided in growing Quality Labor’s presence in Texas.            Defendants were

successful in this endeavor. By the end of 2019, Quality Labor earned almost $13

million in revenue from its Texas operations, alone.

C.    Defendants’ Violations of the Agreement

      34.    Despite Quality Labor’s solid performance in Texas in previous years,

the company experienced a down year in 2020. When asked why Quality Labor’s
                                         10
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 11 of 35 PageID 11




performance had dipped so dramatically in Texas during 2020, Mullen cited the

COVID-19 pandemic.

      35.   On February 23, 2021, Quality Labor received a phone call from a

Texas client inquiring about the status of two injured employees at a location in

Dallas, Texas. When Quality Labor advised the client that it did not possess any

record of having placed employees at their location, the client informed Quality

Labor that the employees were placed through “Scott’s new company.”

      36.   On February 24, 2021, Quality Labor notified Defendants that they

were suspended pending an investigation into Mullen’s business activities. Quality

Labor advised Defendants that they were not permitted to access or attempt to access

Quality Labor’s systems or infrastructure during his suspension.

      37.   On February 25, 2021, only a day after being suspended and without

Quality Labor’s permission, Mullen apparently entered and cleaned out Quality

Labor’s Texas office after normal working hours, taking with him his company

phone, laptop, and other equipment issued and paid for by Quality Labor.

      38.   The next day, Quality Labor advised a number of employees via email

that Defendants were no longer with Quality Labor. On the evening of February 26,

2021, Mullen posted on his personal Facebook account that “[w]e need 100 people




                                        11
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 12 of 35 PageID 12




for water abatement and demolition of residential and commercial properties. Pay

starts at $16 an hour. Work starts tomorrow morning[.]”3

       39.    Quality Labor’s investigation revealed that Defendants, in violation of

the express terms of the Agreement, had been diverting business to Scale and Change

LLC and/or Scale and Change Management LLC (together, “Scale and Change”)

while still employed, and being compensated, by Quality Labor.

       40.    On March 1, 2021, Quality Labor emailed Mullen and advised him that

its President and Chief Executive Officer, Mark Lang (“Lang”), wished to meet with

him regarding the findings of Quality Labor’s investigation. Later that day, Mullen

responded and advised that he would not attend the meeting. That same day,

Mullen’s brother resigned from Quality Labor.

D.     Scale and Change, Myrick, and Mullen

       41.    Scale and Change is operated by Michael Chase Myrick (“Myrick”).

Upon information and belief, Myrick and Mullen are close friends, vacation

together, and lived next door to one another for four years.

       42.    According to filings with the Texas Secretary of State, on October 21,

2019 and January 14, 2021, Myrick incorporated Scale and Change LLC and Scale




       3
        A true and correct copy of Mullen’s February 26, 2021, Facebook post is attached hereto
as Exhibit C.


                                              12
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 13 of 35 PageID 13




and Change Management LLC, respectively.4 According to his LinkedIn profile,

Myrick works as a Strategic Sourcing Manager for Ericsson, the cellphone

manufacturer, and upon information and belief has limited, if any, experience in the

staffing industry.5

       43.    According           to        Scale         and        Change’s           website

(https://scaleandchange.com/), the company provides construction staffing and

services, such as electricians, plumbers, pipe-fitters, carpenters, and welders—the

exact services that Quality Labor provides.             Scale and Change touts itself as

possessing over 30 years of combined experience in staffing.6

       44.    Although Quality Labor’s investigation into the extent of Defendants’

wrongdoing is ongoing, Quality Labor has uncovered significant evidence

establishing that the Defendants, with the help of Galvan and Steve Mullen,

wrongfully misappropriated Quality Labor’s trade secrets, company information and

resources in order to further a competing venture—Scale and Change.

       45.    Quality Labor uncovered emails sent from Quality Labor’s long-time

client to Defendants on their Quality Labor email address.                    The client told

       4
        A true and correct copy of Scale and Change LLC’s Certificate of Formation and Scale
and Change Management LLC’s Certificate of Formation are attached hereto as Composite
Exhibit D.
       5
          A true and correct copy of Myrick’s LinkedIn profile, as it appeared on March 17, 2021,
is attached hereto as Exhibit E.
       6
         A true and correct copy of Scale and Change’s website, as it appeared on March 8,
2021, is attached hereto as Exhibit F.

                                               13
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 14 of 35 PageID 14




Defendants that it was in need of two Team Members for a project. Defendants

responded stating they would “take care of it.” However, Quality Labor’s records

are devoid of any indication that Quality Labor’s Team Members were actually

placed with the client in response to this request. Upon information and belief,

Defendants staffed this request with two employees of Scale and Change.

      46.    From March 2, 2021 through March 4, 2021, Lang met with Quality

Labor’s largest Texas clients. Three clients confirmed Defendants’ relationship with

Scale and Change and stated that, upon the advice of Defendants, they had

transferred their business from Quality Labor to Scale and Change. The first client

stated that in October of 2020, Mullen represented himself as the owner of Scale and

Change in order to obtain the client’s business for the new company. The first client

further advised, in the presence of two other Quality Labor employees, that the client

knew of two email addresses for Mullen—one associated with Quality Labor and

one associated with Scale and Change—and that the client had accidentally

addressed the aforementioned email requesting two Team Members to Mullen’s

Quality Labor address.    The second client advised that Mullen represented to it in

January of 2021 that he had left Quality Labor to start a new company, Scale and

Change. The last customer told Lang that as early as September of 2020, Mullen

and a former employee of Quality Labor, who Mullen supervised, represented that

Quality Labor was now Scale and Change.


                                         14
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 15 of 35 PageID 15




       47.    Quality Labor also discovered a draft email dated January 29, 2021,

contained in Galvan’s deleted email file that attached a prospective employee’s

application to Scale and Change. The applicant identified is a current Quality Labor

Team Member.

       48.    Galvan also staffed current Quality Labor Team Members on projects

maintained by Scale and Change, without the Team Members’ knowledge.

Specifically, on March 9, 2021, a Quality Labor employee interviewed a prior

Quality Labor Team Member, Baldemar Valencia Arteaga (“Arteaga”).7 Arteaga

stated that in November of 2020, Galvan placed Arteaga at a job site maintained by

Scale and Change, while representing to Arteaga that Quality Labor was now Scale

and Change. Hager Decl., ¶8(a)-(i).

       49.    Steve Mullen similarly diverted prospective and actual Team Members

from Quality Labor to Scale and Change. On that point, Quality Labor uncovered

emails dated September 9, 2020, sent from Steve Mullen’s Quality Labor email

address inviting the recipient to fill out Scale and Change employment applications.

In the emails, Steve Mullen edited his signature block to state that he was the “Chief

of Operations” for “Construction Staffing & Services LLC.”                    Further, Steve




       7
         See Affidavit of Ross Hager (“Hager Decl.”), filed contemporaneously herewith, in
support of Plaintiff’s Motion for Temporary Injunction.

                                              15
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 16 of 35 PageID 16




Mullen’s     email   signature   also   boldly   included    the    following   image:




      50.     Steve Mullen also attempted to persuade Quality Labor’s clients to stop

doing business with Quality Labor and instead move their business to Scale and

Change. In February of 2021, one of Quality Labor’s largest Texas clients advised

that it received a telephone call from Steve Mullen, who attempted to convince the

client to move its business from Quality Labor to “his brother’s company.” Hager

Decl., ¶7.

      51.     Together, Scott Mullen, Steve Mullen and Galvan utilized Quality

Labor’s Confidential Information on behalf of Scale and Change.

      52.     The activities outlined herein constitute direct and unfair competition

with Quality Labor and use of Quality Labor’s trade secrets, goodwill and

Confidential Information in direct violation of the Agreements executed while under

Quality Labor’s employ.

      53.     All conditions precedent to the filing and maintenance of this action

have been performed, waived or excused.

      54.     Plaintiff has retained the law firm of Foley & Lardner, LLP in this

matter and is obligated to pay a reasonable fee for its services.




                                          16
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 17 of 35 PageID 17




                   Count I – Breach of Covenant Not to Compete

       55.    Plaintiff realleges and incorporates by reference the allegations in

Paragraphs 1 through 54 above.

       56.    Defendants entered into the Agreement with Quality Labor.

       57.    Section 12(f) of the Agreement contains a non-competition provision

that prohibits Defendants (along with their agents, employees, affiliates, etc.) from

performing any work competitive with Quality Labor in Texas for a period of two

years following termination of the Agreement.

       58.    On March 31, 2021, Quality Labor sent a termination letter to

Defendants pursuant to Section 9 of the Agreement.8                  Thus, the Agreement

terminated on March 31, 2021.

       59.    The non-competition provision is necessary to protect and maintain

Plaintiff’s legitimate business interests, including but not limited to: (i) its trade

secrets, (ii) its valuable and confidential business information, (iii) its substantial

relationships with specific prospective or existing clients, and (iv) its goodwill

associated with the Quality Labor name throughout the state of Texas.

       60.    Defendants acknowledged the necessity of the non-competition

provision in the Agreement. Ex. A, § 12(f) (“Area Representative acknowledges



       8
        A true and correct copy of the March 31, 2021 Termination Letter is attached hereto as
Exhibit G.

                                              17
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 18 of 35 PageID 18




and agrees that the foregoing provisions of this Section 12(f) are reasonable and

necessary for the protection of Quality Labor and its legitimate business interests

and that Quality Labor will be irrevocably harmed if same are not specifically

enforced, and accordingly, the foregoing restrictive covenants may be enforced by

Quality Labor by means of a preliminary or permanent injunction, without prejudice

to such damage rights as may exist.”).

      61.    The two-year restriction in the non-competition provision prohibiting

Defendants from performing any work competitive with Plaintiff is reasonable to

protect Plaintiff’s legitimate business interests given the damage that can be done to

Quality Labor, and the damage Defendants have already caused to Quality Labor, if

Defendants are permitted to compete with Quality Labor. Further, the geographic

scope in the non-competition provision is reasonable in that it encompasses only the

geographic territory in which Defendants worked for Quality Labor.

      62.    Defendants breached the non-competition provision by working for

(and upon information and belief, personally forming and creating) the Scale and

Change entities—direct competitors of Quality Labor.

      63.    Defendants’ breaches of the non-competition provision have caused

and continue to cause Plaintiff irreparable harm in the form of, among other things,

loss of customers and goodwill.

      64.    Accordingly, Plaintiff lacks an adequate remedy at law, and the interest

of the public will be well-served by the entry of an injunction.
                                         18
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 19 of 35 PageID 19




      65.    Further, as a result of Defendants’ acts and omissions, Plaintiff is

entitled to recover its damages, to the extent ascertainable.

      66.    Pursuant to Section 542.335(1)(k), Fla. Stat., Plaintiff is entitled to

recover the fees it incurs in prosecuting this action.

      67.    Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

immediate injunction restraining the Defendants’ breaches of the non-competition

provision.

      WHEREFORE, Plaintiff seeks a judgment against Defendants for all

ascertainable damages and interest, and respectfully requests entry of a temporary

and permanent injunction enjoining Defendants from violating the non-competition

provision, awarding Plaintiff its attorneys’ fees and costs incurred in prosecuting this

action pursuant to Section 542.335(1)(k), Fla. Stat., and requests such further relief

as this Court deems just and proper.

      Count II – Breach of Covenant Not to Disclose or Use Confidential
                                Information

      68.    Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      69.    Defendants entered into the Agreement with Quality Labor.

      70.    Section 12(e) of the Agreement contains a confidentiality provision,

prohibiting the disclosure of Confidential Information to anyone other than Plaintiff



                                           19
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 20 of 35 PageID 20




during the term of the Agreement and for a period of two years following termination

of the Agreement.

      71.    On March 31, 2021, Quality Labor sent a termination letter to

Defendants pursuant to Section 9 of the Agreement.           See Ex. G.     Thus, the

Agreement terminated on March 31, 2021.

      72.    The confidentiality provision is necessary to protect and maintain

Plaintiff’s legitimate business interests, including but not limited to: (i) its trade

secrets, (ii) its valuable and confidential business information, (iii) its substantial

relationships with specific prospective or existing clients, and (iv) its goodwill

associated with the Quality Labor name throughout the state of Texas.

      73.    The two-year restriction on the use and disclosure of Plaintiff’s trade

secrets and confidential information is reasonable to protect Plaintiff’s legitimate

business interests given the damage that can be done to Quality Labor, and the

damage Defendants have already caused to Quality Labor, if the information falls

into the hands of a competitor.

      74.    Defendants’ actions during the term of the Agreement constitute an

actual, and a threatened, breach of the confidentiality provision as they are now in a

position to, and already have, used and disclosed Plaintiff’s trade secrets and

Confidential Information to the detriment of Quality Labor.




                                          20
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 21 of 35 PageID 21




      75.    Defendants’ breach, and threatened breach, of the confidentiality

provision has caused and will cause Plaintiff irreparable harm in the form of, among

other things, loss of customers and goodwill.

      76.    Plaintiff lacks an adequate remedy at law, and the interest of the public

will be well-served by the entry of an injunction.

      77.    Pursuant to Section 542.335(1)(k), Fla. Stat., Plaintiff is entitled to

recover the fees it incurs in prosecuting this action.

      78.    Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

immediate injunction restraining Defendants’ actual and threatened breach of the

confidentiality provision.

      79.    Further, as a result of Defendants’ acts and omissions, Plaintiff is

entitled to recover its damages, to the extent ascertainable.

      WHEREFORE, Plaintiff seeks a judgment against Defendants for all

ascertainable damages and interest, and respectfully requests entry of a temporary

and permanent injunction enjoining Defendants from violating the confidentiality

provision, awarding Plaintiff its attorneys’ fees and costs incurred in prosecuting this

action pursuant to Section 542.335(1)(k), Fla. Stat., and requests such further relief

as this Court deems just and proper.

                       Count III – Breach of the Agreement

      80.    Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.
                                           21
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 22 of 35 PageID 22




      81.   Defendants entered into the Agreement with Quality Labor.

      82.   Pursuant to Section 1 of the Agreement, Defendants agreed to (a)

provide the prescribed business services under certain trademarks and trade names

utilized by Quality Labor in accordance with the fundamental policies, procedures,

techniques, systems and directives of Quality Labor, now in effect or hereinafter

established; and (b) provide and sell quality services by Area Representative at

competitive prices to the clients of Quality Labor in accordance with such policies,

procedures, techniques, systems and directives of Quality Labor and the continued

promotion of the goodwill associated with the trade names and trademarks of Quality

Labor.

      83.   Pursuant to Section 5(a) of the Agreement, Defendants agreed to

“[d]evote full time and employ such resources as are necessary to achieve, maintain

and surpass, if possible, the standards of sales performance contemplated by Section

11 hereof; develop to the greatest possible degree all of the business services

contemplated hereunder in the name of Quality Labor and on its behalf.”

      84.   Defendants breached Sections 1 and 5(a) of the Agreement by

marketing and selling services under a different trade name, thereby harming Quality

Labor’s goodwill. Specifically, Defendants utilized Quality Labor’s time, resources,

employees, agents and information to create and/or operate a competing business

while still employed by Quality Labor.


                                         22
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 23 of 35 PageID 23




      85.    Quality Labor has been damaged as a result of Defendants’ breaches of

the Agreement.

      WHEREFORE, Plaintiff seeks a judgment against Defendants for all

damages, interest and such further relief as this Court deems just and proper.

            Count IV – Tortious Interference with Business Relationships

      86.    Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      87.    A business relationship exists between Plaintiff and its various clients,

agents, workers, contractors and employees.

      88.    Defendants have knowledge of the business relationships between

Plaintiff and its various clients, agents, workers, contractors and employees.

      89.    Defendants intentionally and unjustifiably interfered with Plaintiff’s

business relationships with its various clients, agents, workers, contractors and

employees by using Plaintiff’s Confidential Information to contact and solicit

Plaintiff’s clients, employees and Team Members on behalf of Scale and Change.

      90.    Defendants lack any justification or privilege for interfering with

Plaintiff’s business relationships.

      91.    Plaintiff has suffered, and will continue to, suffer damages as a direct

and proximate result of Defendant’s interference with its business relationships.

      92.    As a result of Defendants’ acts and omissions, Plaintiff is entitled to

recover its damages, to the extent ascertainable.
                                         23
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 24 of 35 PageID 24




      93.    Further, Defendants’ actual tortious interference and threatened tortious

interference has caused and will cause Plaintiff irreparable harm in the form of,

among other things, loss of customers and goodwill.

      94.    Plaintiff lacks an adequate remedy at law, and the interest of the public

will be well-served by the entry of an injunction.

      WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

intentional interference with its business relationships awarding all ascertainable

damages and interest, and respectfully requests entry of preliminary and permanent

injunctive relief enjoining Defendants from tortiously interfering with Plaintiff’s

contractual and business relations, and requests such further relief as this Court

deems just and proper.

              Count V – Violation of the Defend Trade Secrets Act

      95.    Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      96.    This is a claim by Plaintiff against Defendants for violation of the

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831, et seq. and, in particular for

violation of 18 U.S.C. § 1836(b).

      97.    The Confidential Information stored in Plaintiff’s servers and accessed

by Defendants, including Quality Labor’s client list and Team Member list,

constitute trade secrets in that they: (a) derive independent economic value from not

being generally known to the public or to other persons who can obtain economic
                                         24
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 25 of 35 PageID 25




value from its disclosure or use; and (b) have been the subject of reasonable efforts

to maintain their secrecy.

       98.   Defendants were fully aware of the confidential and trade secret nature

of the Confidential Information contained in the Quality Labor’s databases,

including Quality Labor’s client list and Team Member list, pricing, and other

proprietary information.

       99.   Pursuant to the Agreement and common law, Defendants had a duty to

maintain the secrecy of Quality Labor’s trade secrets.

       100. Defendants subsequently used Quality Labor’s trade secrets for their

own benefit and the benefit of a third party. Upon information and belief, Defendants

did so to further Scale and Change’s business in Texas and in other states across the

United States.

       101. Defendants’ improper access and subsequent use of Plaintiff’s trade

secret information was deliberate and intentional.

       102. Defendants’ deliberate and intentional actions in: (a) improperly

accessing Plaintiff’s trade secret information, and/or (b) using Plaintiff’s trade secret

information constitute trade secret misappropriation.

       103. Defendants’ actions are the direct and proximate cause of damages to

Plaintiff.




                                           25
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 26 of 35 PageID 26




      104. As a direct and proximate cause of Defendants’ trade secret

misappropriation, Defendants have been unjustly enriched in an amount no less than

the amount of business lost by Plaintiff.

      105. Defendants have engaged in willful and malicious misappropriation

and by reason thereof, Plaintiff is entitled to twice the amount of its actual damages

and/or the amounts by which Defendants have been unjustly enriched as exemplary

damages pursuant to 18 U.S.C. § 1836(b)(3)(C).

      106. Further, Defendants’ trade secret misappropriation has caused and will

cause Plaintiff irreparable harm in the form of, among other things, loss of customers

and goodwill.

      107. Plaintiff lacks an adequate remedy at law, and the interest of the public

will be well-served by the entry of an injunction.

      108. Defendants have irreparably injured Plaintiff, and such injury will

continue unless enjoined by this Court.

      109. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

recover damages to the extent they can be ascertained.

      110. Because Defendants willfully and maliciously misappropriated its trade

secrets, Plaintiff is also entitled to its attorney’s fees, pursuant to 18 U.S.C.

1826(b)(3)(D).




                                            26
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 27 of 35 PageID 27




      111. Plaintiff seeks temporary and permanent injunctive relief, pursuant to

18 U.S.C. § 1836(b)(3)(A), to prevent further misappropriation of its Confidential

Information.

      WHEREFORE, Plaintiff seeks a judgment against the Defendants awarding

all ascertainable damages and interest, exemplary damages, along with attorneys’

fees and costs incurred in prosecuting this action. Plaintiff also respectfully requests

entry of a temporary and permanent injunction enjoining Defendants from using any

of Plaintiff’s misappropriated trade secrets, compelling the return of any retained

Quality Labor documentation that would constitute a trade secret, and requests such

further relief as this Court deems just and proper.

             Count VI – Violation of the Florida Uniform Trade Secret Act

      112. Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      113. This is a claim by Plaintiff against Defendants for violation of Florida’s

Uniform Trade Secrets Act Fl. Stat. § 688, et seq. and, in particular for violation of

§ 688.002.

      114. The Confidential Information stored in Plaintiff’s servers and accessed

by Defendants, including Quality Labor’s client list and Team Member list,

constitute trade secrets in that they: (a) constitute information that derives

independent economic value from not being generally known to the public or to


                                          27
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 28 of 35 PageID 28




other persons who can obtain economic value from its disclosure or use; and (b) have

been the subject of reasonable efforts to maintain their secrecy.

       115. Defendants were fully aware of the confidential and trade secret nature

of the Confidential Information contained in the Quality Labor’s databases,

including Quality Labor’s client list and Team Member list, pricing, and other

proprietary information.

       116. Pursuant to the Agreement and common law, Defendants had a duty to

maintain the secrecy of Quality Labor’s trade secrets.

       117. Defendants’ deliberate and intentional actions in: (a) improperly

accessing Plaintiff’s trade secret information, and/or (b) using Plaintiff’s trade secret

information constitute trade secret misappropriation.

       118. Defendants’ actions are the direct and proximate cause of damages to

Plaintiff.

       119. As a direct and proximate cause of Defendants’ trade secret

misappropriation, Defendants have been unjustly enriched in an amount no less than

the amount of business lost by Plaintiff.

       120. Further, Defendants’ trade secret misappropriation has caused and will

cause Plaintiff irreparable harm in the form of, among other things, loss of customers

and goodwill.

       121. Plaintiff lacks an adequate remedy at law, and the interest of the public

will be well-served by the entry of an injunction.
                                            28
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 29 of 35 PageID 29




       122. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

recover its damages, to the extent ascertainable.

       123. Plaintiff seeks temporary and permanent injunctive relief, pursuant to

section 688.003, Fla. Stat.

       124. Because Defendants willfully and maliciously misappropriated its trade

secrets, Plaintiff is also entitled to exemplary damages, pursuant to section 688.004,

Fla. Stat.

       125. Because Defendants willfully and maliciously misappropriated its trade

secrets, Plaintiff is also entitled to its attorneys’ fees, pursuant to section 688.005,

Fla. Stat.

       WHEREFORE, Plaintiff seeks a judgment against the Defendants awarding

all ascertainable damages and interest, exemplary damages, along with attorneys’

fees and costs incurred in prosecuting this action. Plaintiff also respectfully requests

entry of a temporary and permanent injunction enjoining Defendants from using any

of Plaintiff’s misappropriated trade secrets, compelling the return of any retained

Quality Labor documentation that would constitute a trade secret, and requests such

further relief as this Court deems just and proper.

                         Count VII – Breach of Fiduciary Duties

       126. Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.


                                          29
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 30 of 35 PageID 30




      127. Pursuant to the Agreement, Defendants served Quality Labor as its

Area Representative.

      128. In this role, Defendant Mullen served as an employee, drawing a fixed

salary, as evidenced by W-2 statements issued to Mullen.

      129. Defendant SKM, on the other hand, served as a independent contract,

as evidenced by 1099 statements issued to SKM.

      130. Quality Labor exercised a substantial degree of control over

Defendants. For example, Quality Labor dictated the scope of Defendants duties

and required that Defendants act in accordance with Quality Labor’s policies and

procedures. See generally, Agreement, §5. By way of further example, Quality

Labor also required Defendants to supply Quality Labor with all necessary

information to allow Quality Labor to maintain its customer lists.

      131. While in Plaintiff’s employ as either employee or independent

contractor, Defendants owed their principal (Quality Labor), the basic obligations of

agency: among them, the duty of loyalty and obedience.

      132. To that end, Defendants were required to act on behalf of and in the

best interests of Quality Labor. Specifically, pursuant to the Agreement, Defendants

agreed to develop to the greatest possible degree, all of the business services

contemplated in the name of Quality Labor and on its behalf.

      133. Defendants breached the duties of loyalty and obedience by, among

other things, competing with Quality Labor, misappropriating Quality Labor’s trade
                                         30
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 31 of 35 PageID 31




secrets and Confidential Information for the benefit of themselves and third parties,

utilizing Quality Labor’s employees to further Defendants’ own interests, seeking

and obtaining reimbursement from Quality Labor for non-business related

purchases, and diverting clients and employees away from Quality Labor—all while

continuing to accept compensation from Quality Labor.

      134. As a result of these breaches, Plaintiff has suffered irreparable harm and

damage.

      135. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

recover its damages to the extent ascertainable.

      136. Further, Defendants’ actual and threatened breaches have caused and

will cause Plaintiff irreparable harm in the form of, among other things, loss of

customers and goodwill.

      137. Plaintiff lacks an adequate remedy at law, and the interest of the public

will be well-served by the entry of an injunction.

      WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

breach of fiduciary duties, awarding all ascertainable damages and interest, and

respectfully requests entry of preliminary and permanent injunctive relief enjoining

Defendants from further breaches, and requests such further relief as this Court

deems just and proper.




                                         31
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 32 of 35 PageID 32




                                 Count VIII – Conversion

      138. Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      139. While still in the employ of Quality Labor, Defendants misappropriated

Quality Labor’s client lists, employee lists and other Confidential Information.

      140. Accordingly, Defendants wrongfully asserted dominion over Quality

Labor’s property—namely, Quality Labor’s client lists, employee lists and other

Confidential Information.

      141. Defendants’ actions were inconsistent with Quality Labor’s ownership

of its client lists, employee lists and other Confidential Information.

      142. As a result of Defendants’ conduct, Plaintiff has been damaged.

      WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

conversion, awarding all damages and interest, together with such other and further

relief as this Court deems appropriate.

                             Count IX – Unjust Enrichment

      143. Plaintiff realleges and incorporates the allegations contained in

Paragraphs 1 through 54 above.

      144. This count is pled in the alternative to Counts I-III.

      145. Quality Labor conferred a benefit on Defendants in the form of salary

and commission.


                                          32
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 33 of 35 PageID 33




      146. Defendants voluntarily accepted payment and retained this benefit

while failing to perform their duties for Quality Labor.

      147. Defendants have been unjustly enriched to the extent they were

compensated for services by Quality Labor that were not performed for the benefit

of Quality Labor.

      148. Based on Quality Labor’s investigation, to date, Defendants have

retained at least $29,000 in salary (not including commission and other expenses)

while working for the benefit of Defendants, Scale and Change and/or Myrick—not

Quality Labor.

      149. Equity requires that Defendants remit this amount to Quality Labor.

      WHEREFORE, Plaintiff seeks a judgment in its favor and against Defendants

for unjust enrichment, awarding damages, costs, and interest, together with any such

other and further relief deemed appropriate by the Court.

                              Count X – Civil Conspiracy

      150. Plaintiff realleges and incorporates all preceding allegations set forth

above.

      151. Defendants conspired with Galvan and Steve Mullen to commit the

unlawful acts described in Counts I-IX, above.

      152. Defendants engaged in several overt acts in furtherance of the

conspiracy—including without limitation, by participating in the creation and

business operations of Scale and Change while employed by Quality Labor and
                                         33
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 34 of 35 PageID 34




thereafter, utilizing Quality Labor’s confidential and propriety information, and

staffing Scale and Change’s projects with Quality Labor’s employees.

      153. As a result of acts performed in pursuit of the conspiracy, Plaintiff has

been damaged.

      WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

civil conspiracy, awarding all damages and interest, together with such other and

further relief as this Court deems appropriate.


                              JURY TRIAL DEMAND

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury for all issues triable by jury.

 Dated: April 1, 2021                      /s/ Michael Gay
                                           Michael Gay
                                           Florida Bar No: 938191
                                           Primary Email: mgay@foley.com
                                           Secondary Email: sscott@foley.com
                                           Emily J. Lang
                                           Florida Bar No: 1011367
                                           Primary Email: elang@foley.com
                                           Secondary Email: kwarren@foley.com
                                           FOLEY & LARDNER LLP
                                           111 N. Orange Avenue, Suite 1800
                                           Orlando, Florida 32801-2386
                                           Telephone: 407-423-7656
                                           Facsimile: 407-648-1743

                                           Counsel for Quality Labor
                                           Management, LLC



                                          34
Case 6:21-cv-00589-PGB-LRH Document 1 Filed 04/01/21 Page 35 of 35 PageID 35




                  31
